In an arbitration proceeding which involves the validity of an award rendered by the arbitrator upon claims asserted under an automobile liability policy providing for arbitration, the insurance company appeals from the following orders and judgment of the Supreme Court, Nassau County: (1) an order, dated April 1, 1960, which granted petitioners’ motion to confirm the arbitrator’s award in their favor and which directed the entry of judgment thereon; (2) the judgment, dated the same day, entered upon said order; and (3) an order, dated May 4, 1960, which granted the insurance company’s motion for reargument of the prior motion and adhered to the original decision. Orders and judgment affirmed, with one bill of costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.